Name: Commission Regulation (EEC) No 2303/84 of 7 August 1984 applying the duty in the Common Customs Tariff to lemons originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 211 / 14 Official Journal of the European Communities 8 . 8 . 84 COMMISSION REGULATION (EEC) No 2303/84 of 7 August 1984 applying the duty in the Common Customs Tariff to lemons originating in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2047/70 of 13 October 1970 on imports of citrus fruit originating in Spain ('), and in particular Article 5 thereof ; account ( 1,44 ECU) per 100 kilograms, for three consecutive market days on the representative markets of the Community with the lowest quotations ; Whereas the conversion factors and import charges other than customs duties are those used for the purpose of calculating the entry price referred to in Regulation (EEC) No 1035/72 ; whereas the method of calculating import charges other than customs duties is, for certain cases, defined in Article 2 (2) of Regula ­ tion (EEC) No 2047/70 ; Whereas, if the system is to operate normally, it should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the coefficient provided for in Article 2b (2) of Regulation (EEC) No 974/71 , as last amended by Regulation (EEC) No 855/84,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in relation to the Community currencies referred to in the previous indent and the aforesaid coeffi ­ cient ; Whereas application of these rules to quotations recorded for lemons imported into the Community and originating in Spain indicates that the conditions set out in the first paragraph of Article 4 of Regulation (EEC) No 2047/70 are fulfilled ; whereas the duty in the Common Customs Tariff should, therefore, be applied to the products in question, Whereas Article 7 of Annex I to the Agreement between the European Economic Community and Spain provides for a reduced rate of duty on imports into the Community of certain citrus fruit originating in Spain ; whereas, during the period in which reference prices are applied, this reduction is depen ­ dent on the observance of a specified price on the Community market ; whereas detailed rules for the application of this system are contained in Regulation (EEC) No 2047/70 ; Whereas, in certain respects, these rules refer to provi ­ sions of Regulation No 23 which were incorporated in Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (2), as last amended by Regulation (EEC) No 1 332/84 (3); whereas, in this case, reference should be made to Regulation (EEC) No 1035/72, in accor ­ dance with the Table which appears in Annex IV thereto ; Whereas Regulation (EEC) No 2047/70 provides that, where one of the products listed in Article 1 of that Regulation is imported, the duty in the Common Customs Tariff is applied where quotations for that product, in accordance with the provisions of Article 24 (2) of Regulation (EEC) No 1035/72 recorded on the representative Community markets at the impor ­ ter/wholesaler stage or converted to that stage, adjusted by the conversion factors and following deduction of transport costs and import charges other than customs duties, remain lower than the reference price in force, plus the incidence of the Common Customs Tariff on that price and a standard amount fixed at 1,2 units of HAS ADOPTED THIS REGULATION : Article 1 As from 9 August 1984, the duty in the Common Customs Tariff shall be applied to fresh lemons (subheading 08.02 G of the Common Customs Tariff) imported into the Community and originating in Spain . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 228 , 15. 10 . 1970, p. 2. (2) OJ No L 118 , 20 . 5 . 1972, p . 1 . O OJ No L 130, 16 . 5. 1984, p. 1 . 8 . 8 . 84 Official Journal of the European Communities No L 211 / 15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 August 1984. For the Commission Poul DALSAGER Member of the Commission